NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1802-19

DONNA PORCARO,

          Plaintiff-Appellant,

v.

TOWNSHIP OF ROCHELLE
PARK, a body politic, TOWNSHIP
OF ROCHELLE PARK POLICE
DEPARTMENT, ROBERT
FLANNELLY, individually and
in his official capacity,

     Defendants-Respondents.
_____________________________

                   Argued September 28, 2021 – Decided November 16, 2021

                   Before Judges Messano, Accurso, and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5006-17.

                   Evan L. Goldman argued the cause for appellant
                   (Goldman Davis Krumholz & Dillon, PC, attorneys;
                   Evan L. Goldman and Kristen Ragon, on the brief).
            Christopher C. Botta argued the cause for respondents
            (Botta Angeli, LLC, attorneys; Christopher C. Botta
            and Natalia R. Angeli, on the brief).

PER CURIAM

      In this employment matter, plaintiff Donna Porcaro, a former Township

police officer, appeals from a December 3, 2019 order granting summary

judgment in favor of defendants Township of Rochelle Park, Township of

Rochelle Park Police Department (RPPD or Department), and Robert Flannelly,

who served as Chief of the RPPD when plaintiff instituted this litigation . We

affirm in part and reverse in part.

      Plaintiff joined the RPPD in August 2003.          Twelve years later, in

December 2015, she was involved in an on-duty shooting and never returned to

work. She qualified for accidental disability benefits and retired from the RPPD

in November 2016. Plaintiff expressed an interest in becoming Flannelly's

secretary upon her retirement but was not hired for the position. 1

      In July 2017, plaintiff filed a complaint against defendants, alleging: (1) a

hostile work environment, in violation of the New Jersey Law Against

Discrimination (LAD), N.J.S.A. 10:5-1 to -50 (count one); (2) adverse


1
  The record reflects the secretarial position remained vacant while this case
was pending in the trial court.


                                                                             A-1802-19
                                        2
employment action, in violation of the LAD (count two); (3) retaliation, in

violation of the LAD (count three); (4) failure to pay, in violation of New

Jersey's Wage and Hour Law, N.J.S.A. 34:11-56a to -56a41, and Wage Payment

Law, N.J.S.A. 34:11-4.1 to -4.14 (count four); (5) a violation of public policy

(count five); (6) a violation of New Jersey's Civil Rights Act, N.J.S.A. 10:6-1 to

-2, and New Jersey's Constitution (count six); (7) respondeat superior, vicarious

and Monell2 liability against the Township as well as the RPPD (count seven);

and punitive damages against all defendants (count eight).

       Regarding her hostile work environment claim, plaintiff alleged, and for

the purpose of the summary judgment motion defendants either conceded as true

or included it in their lengthy statement of material facts, that as the only female

police officer ever hired by the Department, plaintiff was subjected to a video

of a man slapping his penis across a woman's face and hand drawings of penises

repeatedly displayed throughout the Department, to the point where she would

have to conduct "sweeps" to remove the drawings before taking children on tours

of the Department. In fact, Flannelly asked her to perform such "sweeps."

Moreover, she stated Flannelly told her she was "crazy and that all women are



2
    Monell v. Dep't of Soc. Servs., 436 U.S. 658 (1978).


                                                                              A-1802-19
                                         3
crazy."   Further, she alleged that on one occasion when she was pregnant,

Flannelly told her as she walked away from him that he was going to "take a

picture of [her] ass because it got so big."

      Additionally, another male colleague purportedly asked her when she was

in uniform and wearing her vest if that was "all [her] or is that the vest,"

gesturing at the size of her breasts. Plaintiff claimed, too, that after she gave

birth to her child, defendants failed to make reasonable accommodations for her

when she was breastfeeding, specifically by not allowing her to take breaks to

pump her breast milk or to store her breast milk in the Department's freezer.

Moreover, plaintiff alleged that "[o]n virtually every shift, from the day she

started until the day her employment ended, she was subjected to sexual jokes"

and to male officers calling each other extremely offensive names such as

"dick," "pussy" or "cunt," or "'dick punch[ing]' each other" in her presence.3

      Plaintiff maintained that Flannelly, despite his supervisory position, not

only failed to discourage this offensive behavior, but actively participated in

creating a hostile work environment.           For example, she alleged he made



3
  We include this offensive language in our opinion solely to reflect the grounds
asserted by plaintiff to support her hostile work environment claim. We intend
no disrespect.


                                                                           A-1802-19
                                         4
comments about her appearance and told fellow employees that plaintiff had a

"good body," "big boobs," and would be a "fun time." Plaintiff also asserted

Flannelly told her directly she "cleaned up nicely" and he would hire her as his

secretary but only if she wore a "French maid's outfit." Further, she alleged

Flannelly improperly suggested the Department's dispatcher, Nicholas Cuocci,

had fathered her child because he claimed plaintiff's daughter bore a

resemblance to the dispatcher.

      According to plaintiff's complaint, over the course of her employment, she

also was: given less overtime than other officers; denied opportunities for

training; passed over for assignments and activities offered to male officers;

denied timely reimbursements for college credits; forced to go on calls without

a backup officer, contrary to department policy; compelled to share the

designated female officers' locker room with male coworkers; and "always

rotated to a shift where she was the junior officer," even though officers hired

after her were rotated to shifts where they enjoyed senior officer status. In sum,

plaintiff alleged that "[d]uring the course of her employment, from beginning to

end, and even beyond, [she] suffered a severe and pervasive hostile work

environment which resulted from continuous long-term sexual harassment, and

discrimination and harassment because of her gender." (emphasis added).


                                                                            A-1802-19
                                        5
      Cuocci, plaintiff's former co-worker, was deposed during discovery. He

provided testimony consistent with some of plaintiff's allegations. For example,

he testified he saw penis drawings in the lunchroom and "erased several" such

drawings "on a dry erase board." Further, he testified he was present when

another officer watched pornographic videos while in the dispatch center.

Cuocci also stated that plaintiff "didn't even have her own locker room. [Male

officers] used to walk in and out of her . . . locker room. That's not respectful."

Cuocci testified, too, that Flannelly made comments that plaintiff "had a good

body on her, big boobs. She would probably be a fun time. Things like that."

According to Cuocci, Flannelly also said that plaintiff "was sleeping around and

had several sexual relationships with several men" and "that [Cuocci] was the

father of her baby. That the resemblance was there, that the daught er looked

like [Cuocci], and that [the two] were sleeping around. And then that she was

sleeping around with [two other officers]."

      Additionally, Cuocci testified that during his time as a dispatcher for the

RPPD, Flannelly and other male officers commented on how plaintiff "couldn't

handle the job," and that "[f]emales don't belong on the police force. They

should be in records, or they should be doing something else, being a housewife

or a French maid." Cuocci further stated he remembered one male officer


                                                                             A-1802-19
                                        6
commenting that plaintiff "doesn't need back-up. If she wants to be in a male-

dominated environment, she needs to act like a male."

      Flannelly served as Captain of the RPPD starting in 2005, and he became

Chief of the Department in 2012. When he was deposed in October 2018,

Flannelly stated his duties as Captain included handling administrative work,

managing sick time and department policies, and "assist[ing] the [C]hief with

the day-to-day operation of the Police Department." Flannelly also testified he

was unaware of any female police officer besides plaintiff having been hired by

the RPPD. Flannelly denied that male officers in the RPPD watched, possessed,

or displayed pornography or other obscene material at Headquarters. However,

he recalled that one officer reported walking into his office to find plaintiff

"watching some type of pornographic stuff" "on her first day of light duty," and

that plaintiff was verbally reprimanded for the incident.

      During his deposition, Flannelly described other events for which plaintiff

was disciplined, but denied he harassed plaintiff in any manner. He also denied

making remarks that plaintiff's daughter looked like Cuocci. But Flannelly

admitted male officers used the "women's locker room" at Headquarters,

explaining, "you got to understand it's probably eight to ten lockers, a shower




                                                                           A-1802-19
                                        7
and a bathroom. There was only one officer using it. So, if she wasn't using it,

it's pretty common the guys used the bathroom."

      Defendants moved for summary judgment and requested dismissal of

plaintiff's complaint. On December 3, 2019, the parties appeared for argument.

The judge initially informed counsel that she analyzed the motion by going

"through the facts and which ones either are unsupported by anything that

plaintiff can cite to or . . . , even if plaintiff's allegations are accepted, then are

they otherwise barred either by [the] statute of limitations or because they don't

collectively amount to a hostile work environment."

      Defendants' counsel offered "to streamline" her argument and represented

certain counts in plaintiff's complaint, specifically counts four through seven,

should be dismissed because they were no longer in dispute. The judge asked

plaintiff's counsel if he agreed the claims recited by defendants' counsel were no

longer contested, to which he responded, "I do." He added, "we don't have any

reason to contest what the defense has said with regard to those complaints."

      Next, defendants' attorney conceded that "in the summary judgment

world, we are standing before the court and saying everything [plaintiff's] saying

is true, just for argument's sake and she's entitled to all favorable inferences."

When the judge asked if defendants admitted "there were hand[-]drawn pictures


                                                                                A-1802-19
                                          8
of penises throughout [plaintiff's] tenure," defendant's counsel acknowledged

"for purposes of [today only], hand[-]drawn pictures of penises were found in

[H]eadquarters." Defendants' attorney further noted that "[plaintiff] talks about

how everyone uses the term 'dick' or . . . dick punches each other, right? But

they're doing it to each other. They're all using it." After citing to additional

allegations raised by plaintiff, the judge asked defendants' attorney, "You don't

think a jury could find that that's a hostile environment?" Counsel responded in

the negative, explaining there were other "cases where the conduct was so much

more egregious" but was not found to be "severe and pervasive enough."

       Defendants' attorney further contended that "the majority of [plaintiff's]

claims are time barred," but if the court found "some of [plaintiff's] allegations

fall . . . within [the] two-year window, the Roa4 Court did hold an untimely claim

does not sweep in prior untimely discrete acts [which] the plaintiff knew or

ought to have known gives rise to a claim."

       Plaintiff's attorney countered that there was "an extensive amount of

factual issues and factual disputes" militating against an award of summary

judgment. He argued some of the gender-based actions taken by plaintiff's



4
    Roa v. Roa, 200 N.J. 555 (2010).


                                                                            A-1802-19
                                        9
former co-workers "may not [have been] actionable at that time as a discrete

discriminatory act" and that "a single act of harassment may not be actionable

on its own. Such claims are based on a cumulative effect of individual acts."

He further contended:

            [I]t could be reasonably argued before a jury that this
            was a whole series of acts that individually may not
            have given rise . . . to a specific claim for
            discrimination, especially as it continued to evolve and
            . . . it continued to go on up until the time that she's out
            on disability with the comment by [Chief] Flannelly
            that yeah, she can come back to work as my secretary
            as long as she wears a French maid outfit. So that is
            continuing all throughout the course of her employment
            there.

            [emphasis added.]

       The judge interjected, "how can a rational factfinder accept that the work

environment was so hostile, as she's claiming it was, in the face of her desire to

return to it?" Plaintiff's counsel responded that "the idea of whether it's severe

and pervasive to alter the conditions of her employment, . . . I think all the case

law deals with the fact that that is not necessarily a decision for a trial court to

make, but as a rational factfinder" and "there are certainly ample facts to go

before a jury." He added:

            [T]o make . . . life a little easier for you, I acknowledge
            that some of the things that Your Honor has stated and
            have been argued may not give rise to a claim of hostile

                                                                              A-1802-19
                                        10
            work environment. And Your Honor then has a right to
            strike those claims or those specific aspects of the case.

            But I think that we have produced a sufficient amount
            of evidence and contested facts which will allow at least
            some of those claims to go before a jury.

      The following exchange then occurred:

            THE COURT: So, do you agree that the claim . . . you
            think survives . . . is solely a hostile work environment
            claim?

            [PLAINTIFF'S     COUNSEL]:          Hostile          work
            environment based upon gender discrimination.

            THE COURT: Right.

            [PLAINTIFF'S COUNSEL]: Yes.

      After a brief recess, the judge rendered an opinion from the bench, stating,

in part:

                   In support of my conclusions and the decision
            that I'm about to render, I'm incorporating comments
            that were made, not throughout the entire course of the
            argument, but during [plaintiff's] argument I asked
            several specific questions about claims that were
            conceded[,] and a number of the claims are no longer in
            the case by consent. That is, there are certain claims
            that were pleaded in the complaint . . . which [plaintiff's
            counsel] . . . conceded . . . were not surviving.

            [I] then went through the factual allegations as to which
            there was an extensive record put forth in connection
            with the motions and identified, I think for the most part
            with plaintiff's counsel agreement, what were . . . either

                                                                            A-1802-19
                                       11
facts conceded by defendants as alleged by plaintiff or
facts that the court was going to take as true for
purposes of the motion in the light most favorable to
plaintiff. And . . . the court did take out a number of
the facts that were originally in plaintiff's argument or
in plaintiff's pleading that . . . plaintiff had failed to
establish that various things of which she was
complaining were in any way related to her gender and
I believe plaintiff's counsel agreed with that recitation
of the facts that remained for purposes of the hostile
work environment claim.

And that . . . is the remaining count as to which the court
is being asked to decide the dispute, about whether
defendants are entitled to summary judgment.

      ....

To state a claim for hostile work environment, sexual
harassment, a female plaintiff must allege conduct that
occurred because of her sex and that a reasonable
woman would consider sufficiently severe or pervasive
to alter the conditions of employment and create an
intimidating hostile or offensive work environment. It
was with that standard in mind that the court went
through the facts and eliminated those facts that the
plaintiff . . . either has not alleged or has not put forth
a prima facie case or didn't respond to a defense rebuttal
of a prima facie case as to them being related to her
gender and was left with the facts that were already set
forth on the record. The question is[,] can the court
decide as a matter of law that that conduct was not
severe or pervasive enough to make a reasonable
woman believe that the conditions of employment are
altered and the working environment is hostile or
abusive.



                                                              A-1802-19
                           12
      The judge concluded that when certain claims were identified as "not

established to be gender based" and "were stripped out, it really comes down to

far fewer facts in support of the hostile work environment claim than appeared

at first." She also stated she was "persuaded that the conduct that plaintiff

complains of that . . . could arguably be or . . . is gender based does not rise to

the level to create a severe and pervasive environment altering the terms and

conditions of her employment." Thus, the judge granted summary judgment on

"the only remaining claim," i.e., the hostile work environment claim, and

dismissed plaintiff's complaint with prejudice. The judge did not reach the issue

of whether any of plaintiff's claims were time barred.

      On appeal, plaintiff presents the following arguments for our

consideration:

                               POINT I

            SUMMARY JUDGMENT CANNOT BE GRANTED
            WHERE, AS HERE, THERE ARE GENUINE ISSUES
            OF MATERIAL FACT (PASSIM).

                               POINT II

            APPELLANT'S CLAIMS ARE NOT SUBJECT TO A
            STATUTE OF LIMITATIONS AND THE TRIAL
            COURT PROPERLY DID NOT RULE OTHERWISE.




                                                                             A-1802-19
                                       13
              POINT III

THE TRIAL COURT IMPROPERLY DISMISSED
APPELLANT'S CLAIM FOR HOSTILE WORK
ENVIRONMENT (Passim).

    A. THE LEGAL FRAMEWORK OF A
    HOSTILE WORK ENVIRONMENT CLAIM.

    B. THE FACTS SUPPORT APPELLANT'S
    HOSTILE WORK ENVIRONMENT CLAIM.

        i. Appellant raised a sufficient dispute of
        material fact from which a jury could
        conclude that the harassing conduct would
        not have occurred but for her gender.

        ii. The trial court erred in disregarding
        facts that a reasonable juror could find
        support a claim for hostile work
        environment (PASSIM).

        iii. The trial court erred by ignoring the
        importance of discriminatory and bias
        behavior evidenced by Appellant's
        supervisor.

    C.    THE TRIAL COURT ERRED IN
    EXCLUSIVELY      RELYING     UPON
    DISTINGUISHABLE FEDERAL LAW.

              POINT IV

THE TRIAL COURT ALSO ERRED BY
DISMISSING APPELLANT'S DISCRIMINATION
CLAIM PREMISED UPON THE NJLAD (NOT
RAISED BELOW).


                                                      A-1802-19
                     14
                               POINT V

            BECAUSE APPELLANT'S CLAIMS FOR HOSTILE
            WORK ENVIRONMENT AND VIOLATION OF THE
            NJLAD SURVIVE SUMMARY JUDGMENT, SO
            MUST COMPANION CAUSES OF ACTION
            AGAINST RESPONDENT EMPLOYER UNDER
            THE DOCTRINES OF RESPONDEAT SUPERIOR
            AND VICARIOUS LIABILITY (NOT RAISED
            BELOW).

      As we are satisfied the argument raised in Point IV lacks merit, R. 2:11-

3(e)(1)(E), and was not raised below, we need not address it. Selective Ins. Co.

of Am. v. Rothman, 208 N.J. 580, 586 (2012). We also are persuaded that during

argument of the summary judgment motion, plaintiff agreed to the dismissal of

all counts of her complaint, with the exception of her hostile work environment

count, so we limit our discussion to that remaining claim, as referenced in Points

I, II, and III, with the understanding that, as to Point V, "an employer whose

supervisory employee is acting within the scope of his or her employment will

be liable for the supervisor's conduct in creating a hostile work environment ."

Lehmann v. Toys 'R' Us, 132 N.J. 587, 619 (1993).

      "We review de novo the trial court's grant of summary judgment, applying

the same standard as the trial court." Abboud v. Nat'l Union Fire Ins., 450 N.J.

Super. 400, 406 (App. Div. 2017) (citing Templo Fuente de Vida Corp. v. Nat'l

Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189, 199 (2016)). This standard

                                                                            A-1802-19
                                       15
mandates the grant of summary judgment "if the pleadings, depositions, answers

to interrogatories[,] and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact challenged and that

the moving party is entitled to a judgment or order as a matter of law." R. 4:46-

2(c). In our review, we consider, as we must, facts in the summary judgment

record in the light most favorable to plaintiff. Angland v. Mountain Creek

Resort, Inc., 213 N.J. 573, 577 (2013). That record includes concessions made

by defendants' counsel during argument before us, as well as the trial court.

Guided by these standards, we are convinced defendants were not entitled to

summary judgment on plaintiff's hostile work environment claim.

      "Discrimination based on gender is 'peculiarly repugnant in a society

which prides itself on judging each individual by his or her merits. '" Lehmann,

132 N.J. at 600 (quoting Grigoletti v. Ortho Pharm. Corp., 118 N.J. 89, 96

(1990)). "The LAD specifically prohibits employment discrimination based on

sex," providing:

            It shall be [an] unlawful employment practice, or, as the
            case may be, an unlawful discrimination:

                   a. For an employer, because of the race,
                   creed, color, national origin, ancestry, age,
                   marital status, affectional or sexual
                   orientation, [or] sex . . . of any individual,
                   . . . to refuse to hire or employ or to bar or

                                                                             A-1802-19
                                        16
                  to discharge . . . from employment such
                  individual or to discriminate against such
                  individual in compensation or in terms,
                  conditions[,] or privileges of employment

                         ....

            [Ibid. (ellipses    in   original)(quoting N.J.S.A.
            10:5-12).]

      To prove a gender-based hostile work environment claim under the LAD,

the plaintiff must "demonstrate that 'the complained-of conduct (1) would not

have occurred but for the employee's gender; and it was (2) severe or pervasive

enough to make a (3) reasonable woman believe that (4) the conditions of

employment are altered and the working environment is hostile or abusive.'"

Griffin v. City of E. Orange, 225 N.J. 400, 413-14 (2016) (emphasis omitted)

(quoting Lehmann, 132 N.J. at 603-04). "Thus, the second, third, and fourth

prongs are, to some degree, interdependent." Shepherd v. Hunterdon Dev. Ctr.,

174 N.J. 1, 24 (2002) (citing Lehmann, 132 N.J. at 604).

            While a plaintiff need not show that his or her employer
            intended to create a hostile work environment,
            "[c]ommon sense dictates that there is no LAD
            violation if the [employer's] conduct would have
            occurred regardless of the plaintiff's [protected status]."
            Lehmann, 132 N.J. at 604. Also, regarding the second
            prong of the Lehmann test, [w]hether conduct is "severe
            or pervasive" requires an assessment of the totality of
            the relevant circumstances, . . . which involves
            examination of (1) "the frequency of all the

                                                                          A-1802-19
                                       17
            discriminatory      conduct";      (2) "its    severity";
            (3) "whether it is physically threatening or humiliating,
            or a mere offensive utterance"; and (4) "whether it
            unreasonably interferes with an employee's work
            performance."

            [Godfrey v. Princeton Theological Seminary, 196 N.J.
            178, 196 (2008) (quoting Green v. Jersey City Bd. of
            Educ., 177 N.J. 434, 447 (2003)).]

      "Severe or pervasive" conduct may be established by proof of "numerous

incidents that, if considered individually, would be insufficiently severe to state

a claim." Lehmann, 132 N.J. at 607. A proper regard for "the totality of the

circumstances" requires consideration of "the cumulative effect of the various

incidents," which in some situations "may exceed the sum of the individual

episodes." Cutler v. Dorn, 196 N.J. 419, 431 (2008) (citations omitted).

      A person's workplace environment is affected not only by conduct

directed at that person, "but also by the treatment of others." Lehmann, 132 N.J.

at 611. While "a single act of . . . offensive conduct could, under certain

conditions, create a hostile work environment," such cases are "rare and

extreme."    Oakley v. Wianecki, 345 N.J. Super. 194, 202 (App. Div.

2001) (quoting Lehmann, 132 N.J. at 606-07). Therefore, we generally consider

"the cumulative effect of the various incidents."         Godfrey, 196 N.J. at

196 (quoting Lehmann, 132 N.J. at 607).


                                                                             A-1802-19
                                       18
      Importantly, "when determining whether conduct has created a hostile

work environment, the harassing conduct itself must be evaluated, 'not its effect

on the plaintiff.'" Id. at 197 (quoting Lehmann, 132 N.J. at 606). Further, the

conduct must be assessed "by use of a reasonable-person standard, which was

adopted to keep the test for harassing conduct tied to reasonable community

standards and yet allow for its evolution as societal norms mature."         Ibid.

(citing Lehmann, 132 N.J. at 603-04, 612).

      Recently, our Supreme Court addressed a hostile work environment claim

involving a supervisor who allegedly made two racist comments about

Hispanics. Noting the "overarching responsibilities of a supervisor to prevent

and put an end to . . . harassment in the workplace," the Court observed:

            the severity of a remark can be "exacerbated" when it
            is uttered by a supervisor. [Taylor v. Metzger, 152 N.J.
            490, 503 (1998)]. Supervisors have an important "role
            in shaping the work environment." Ibid. They should
            prevent, not create, a hostile atmosphere. For that
            reason, invidious harassment by a supervisor can have
            a greater impact than misconduct by fellow employees.
            See id. at 504 [citation omitted].

            [Rios v. Meda Pharm., Inc., 247 N.J. 1, 11-12 (2021).]

      The Legislature has consistently acted to strengthen the LAD to enhance

protection for individuals. Rodriguez v. Raymours Furniture Co., Inc., 225 N.J.

343, 357 (2016). Nonetheless, to pursue an LAD claim in Superior Court, a

                                                                            A-1802-19
                                      19
plaintiff must act in a timely fashion.     As our Supreme Court has instructed,

"LAD claims are subject to the two-year statute of limitations set forth in

N.J.S.A. 2A:14-2(a)" but "[d]etermining when the limitation period begins to

run depends on when the cause of action accrued, which in turn is affected by

the type of conduct a plaintiff alleges to have violated the LAD." Alexander v.

Seton Hall Univ., 204 N.J. 219, 228 (2010).

            [D]iscrete acts of discrimination [such as] . . . .
            [d]iscriminatory termination and other similar abrupt,
            singular adverse employment actions that are
            attributable to invidious discrimination . . . generally
            are immediately known injuries, whose two-
            year statute of limitations period commences on the
            day they occur. [Roa, 200 N.J. at] 569.

             However, when the complained-of conduct constitutes
            "a series of separate acts that collectively constitute one
            unlawful employment practice[,]" the entire claim may
            be timely if filed within two years of "the date on which
            the last component act occurred." Id. at 567 (citation
            and internal quotation marks omitted). The "continuing
            violation" doctrine, recognized under federal Title VII
            law as an appropriate equitable exception to the strict
            application of a statute of limitations, provided the
            analytic framework that has been used in the
            assessment of a LAD hostile workplace environment
            claim. See id. at 566-68.

            . . . . [I]n Shepherd v. Hunterdon Developmental
            Center, 174 N.J. 1, (2002), . . . . [w]e turned to the
            equitable doctrine for assistance in addressing the
            thorny factual circumstances of an ongoing workplace
            harassment claim that involved alleged incidents of

                                                                          A-1802-19
                                       20
            both discrete and non-discrete acts of discriminatory
            workplace hostility.       Shepherd, 174 N.J. at
            21 (citing [Nat'l R.R. Passenger Corp. v.] Morgan, 536
            U.S. [101,] 116 [(2002)]). Morgan had clarified the
            distinction between discrete acts of discrimination and
            hostile work environment claims, stating that hostile
            work environment claims by "[t]heir very nature
            involve[] repeated conduct" of varying types and that
            "[s]uch claims are based on the cumulative effect of
            individual acts."       Morgan, 536 U.S. at 115.
            Recognizing the beneficial effect of adopting Morgan's
            approach to such difficult hostile work environment
            scenarios where an employee may be subjected to
            ongoing indignities, we held in Shepherd, that "a
            victim's knowledge of a claim is insufficient to start the
            limitations clock so long as the defendant continues the
            series of non-discrete acts on which the claim as
            a whole is based." 174 N.J. at 22. . . . .

            . . . . However, we warned [in Roa] that "[w]hat the
            doctrine does not permit is the aggregation of discrete
            discriminatory acts for the purposes of reviving an
            untimely act of discrimination that the victim knew or
            should have known was actionable." [200 N.J. at 569.]

            [Id. at 228-30 (emphasis added).]

      A key factor in determining whether acts of discrimination were discrete

or connected is "permanence," meaning "whether the nature of the violations

should trigger an employee's awareness of the need to assert her rights and

whether the consequences of the act would continue even in the absence of a

continuing intent to discriminate." Mancini v. Twp. of Teaneck, 349 N.J. Super.

527, 557 (App. Div. 2002). In sum, the LAD's limitation period for a hostile

                                                                         A-1802-19
                                       21
work environment claim begins to run from the occurrence of the last act in a

pattern that established a unitary "continuing violation" even though none of

those acts were separately actionable. Roa, 200 N.J. at 566-68. While only

timely claims can have a remedy, "time-barred claims may be evidential in the

proceedings" because "N.J.R.E. 404(b) allows evidence of other 'wrongs' to

prove 'motive, opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident when such matters are relevant to a material issue

in dispute.'" Id. at 576.

      Mindful of these standards, we note that for purposes of summary

judgment, defendants admitted the following acts occurred while plaintiff was

employed by the RPPD:

      1. Penis drawings were displayed around the Headquarters;

      2. A male officer watched a pornographic video in plaintiff's presence

      while at Headquarters;

      3. Male officers, including Chief Flannelly, regularly commented on

      plaintiff's appearance and hair;

      4. Male officers told sexual jokes in plaintiff's presence;

      5. Male officers engaged in "dick punching" and called each other a

      "dick" or "pussy";


                                                                           A-1802-19
                                         22
      6. Chief Flannelly told plaintiff she could "come back to work" if she

      wore "a French maid outfit."

      Given our de novo standard of review of a summary judgment ruling, we

are not limited in our analysis to only those facts conceded by defense counsel.

Instead, we also consider plaintiff's allegations and those of her former

dispatcher, Cuocci, who corroborated some of plaintiff's allegations in his

deposition testimony. Viewing such acts collectively, juxtaposed with the very

recent determination by the Rios Court that a rational factfinder could conclude

the alleged utterance of two racial slurs by an employee's supervisor was

"sufficiently severe or pervasive to create a hostile work environment," 247 N.J.

at 16, we are persuaded plaintiff's hostile work environment claim was entitled

to survive summary judgment and proceed to a jury. Indeed, our Supreme Court

has confirmed that in hostile work environment cases, whether rude and

obnoxious behavior is severe or pervasive enough to be actionable is a jury

question, precluding summary judgment. See Cutler, 196 N.J. at 436 (finding

that the trial court appropriately recognized that the plaintiff's claims should be

decided by the jury).

      Unlike a termination or a similar "punitive retaliatory act," the acts to

which defendants admitted, coupled with the additional acts alleged by plaintiff,


                                                                             A-1802-19
                                       23
and corroborated by Cuocci, involved separate incidents, such as those

contemplated in Morgan, which by "[t]heir very nature involve[d] repeated

conduct" of varying types. 536 U.S. at 115. As discussed, "the cumulative

[e]ffect of [these] individual acts" should have been considered when assessing

plaintiff's hostile work environment claim. Ibid. Also, given that the litany of

plaintiff's allegations span "the course of her employment, from beginning to

end [i.e., from August 2003 until December 2015], and even beyond," we are

persuaded that for purposes of summary judgment, her cause of action would

have accrued on the date on which the last act occurred, and her July 2017

complaint was therefore timely. See Roa, 200 N.J. at 567. See also Alexander,

204 N.J. at 229 ("[W]hen the complained-of conduct constitutes 'a series of

separate acts that collectively constitute one unlawful employment practice[,]'

the entire claim may be timely if filed within two years of 'the date on which the

last component act occurred.'" (alteration in original) (quoting Roa, 200 N.J. at

567)). Moreover, the statute of limitations would not bar plaintiff "from using

prior acts as background evidence in support of her timely claim." Ibid. (citing

Morgan, 536 U.S. at 113).

      Regarding plaintiff's argument in Point III C., we are satisfied her

contention is belied by the record, meaning the judge did not rely "exclusively"


                                                                            A-1802-19
                                       24
on federal law before entering summary judgment. In fact, the judge referenced

Lehmann, as well as another state case when she rendered her decision. Still, it

is worth emphasizing that while our Supreme Court

            has frequently looked to federal precedent governing
            Title VII of the Civil Rights Act of 1964, 42 U.S.C.A.
            § 2000 to § 2000e-17 . . . . we have "applied the Title
            VII standards with flexibility" and "have not hesitated
            to depart" from federal precedent "if a rigid application
            of its standards is inappropriate under the
            circumstances."

            [Lehmann, 132 N.J. at 600-01.]

Therefore, on remand, we are confident the judge will not hesitate to move

beyond federal law, as needed, to promote the broad remedial purpose of the

LAD.

       Lastly, plaintiff contends the judge mistakenly applied a heightened

standard to evaluate plaintiff's hostile work environment claim. We disagree.

Admittedly, more than once during argument, the judge and counsel referred to

plaintiff's burden to meet a "severe and pervasive" threshold to prove her hostile

work environment claim. However, a review of the record in its entirety makes

clear the judge fully understood that the second prong of the Lehmann standard

calls only for a plaintiff to establish the complained-of conduct was sufficiently

"severe or pervasive" to alter the conditions of employment.


                                                                            A-1802-19
                                       25
      In sum, we affirm the December 3, 2019, dismissal of plaintiff's complaint

except as to count one, and reverse the summary judgment ruling regarding that

surviving count.

      Affirmed in part and reversed in part.




                                                                          A-1802-19
                                      26